Citation Nr: 1648371	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-15 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

3.  Entitlement to an effective date earlier than March 31, 2015, for the grant of service connection for diabetes mellitus.  

4.  Entitlement to initial disability rating in excess of 20 percent for service-connected diabetes mellitus.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.  

6.  Whether the reduction in evaluation from 60 to 30 percent for service-connected coronary artery disease, effective from July 1, 2016, was proper.  

REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee: an October 2011 rating decision, which, in pertinent part, continued the rating for the Veteran's service-connected PTSD at 50 percent and denied entitlement to a TDIU; a May 2015 rating decision granting service connection for diabetes mellitus; an April 2016 rating decision reducing the rating for service-connected coronary artery disease; and a November 2016 rating decision continuing to deny entitlement to service connection for sleep apnea.  

The Board notes that although the Veteran requested a Board videoconference hearing in his May 2013 VA Form 9, in a March 2016 statement, the Veteran withdrew his request for a hearing.  Thus, the Board finds that the Veteran's request for a hearing is withdrawn pursuant to 38 C.F.R. § 20.702(e).  

In general, a claim for a higher disability rating includes a claim for a TDIU where a veteran claims that his service-connected disability prevents him from working.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, although the Veteran did not perfect an appeal of the issue of entitlement to a TDIU, the Board has nevertheless characterized the issues on appeal so as to include a claim of entitlement to a TDIU, as the record raises the issue of entitlement to a TDIU.  See id.; see also 38 C.F.R. § 20.202.  For instance, as reflected in documents such as a VA Form 21-8940 filed in March 2015, and briefs from the Veteran's current and former representatives, such as those dated in October 2015 and September 2016, the Veteran maintains that he is unable to work due to his service-connected PTSD, in addition to other service-connected disabilities.  

The issue of entitlement to service connection for a lung condition has been raised by the record in a VA Form 21-526 EZ that was filed in November 2013, but it has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board observes that additional evidence has been added to the Veteran's claims file since the issuance of the March 2015 Supplemental Statement of the Case (SSOC) that appears to be relevant to the Veteran's PTSD and TDIU claims, such as VA treatment records that were not previously considered by the AOJ.  Because this additional evidence appears to be relevant to the Veteran's claims, and given that there is no indication that the Veteran waived review of this additional evidence by the AOJ, the Board must return the Veteran's PTSD and TDIU claims to the AOJ so that it may perform an initial review of evidence received since the March 2015 SSOC and readjudicate the Veteran's claims.  See 38 C.F.R. § 20.1304(c).  

The Board must also remand the Veteran's case for the RO to issue a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (providing that the Board must remand a matter when VA fails to issue an SOC after a claimant files a timely notice of disagreement).  In a May 2015 rating decision, the RO, in pertinent part, granted service connection for diabetes mellitus and assigned a 20 percent disability rating, effective March 31, 2015.  The Veteran subsequently filed a notice of disagreement in November 2015, in which he indicated that he disagreed with the RO's decision with respect to the effective date of the grant of service connection and the disability rating that was assigned.  In an April 2016 rating decision, the RO reduced the disability rating for service-connected coronary artery disease from 60 to 30 percent, effective July 1, 2016.  The Veteran filed a notice of disagreement with this rating decision later the same month.  Additionally, in a November 2016 rating decision, the RO issued a decision in which it continued to deny entitlement to service connection for sleep apnea on the ground that new and material evidence had not been received.  The Veteran filed a notice of disagreement with this rating decision later the same month.  It does not appear that the RO has issued an SOC with respect to these issues.  Therefore, a remand is necessary for the RO to issue an SOC to the Veteran so that he may perfect any appeals of these issues by submitting a timely substantive appeal.  See Manlincon, 12 Vet. App. at 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

1.	Readjudicate the Veteran's claims of entitlement to an increased rating for service-connected PTSD and entitlement to a TDIU, with consideration of evidence associated with the Veteran's claims file since the issuance of the March 2015 SSOC.  

If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished with an SSOC and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.  
2.	Issue an SOC pertaining to the issues of: an earlier effective date for the grant of service connection for diabetes mellitus, an initial increased rating for diabetes mellitus, reopening the claim of entitlement to service connection for sleep apnea, and whether the reduction in the disability rating for service-connected coronary artery disease was proper.  The Veteran is advised that the Board will only exercise appellate jurisdiction over these claims if he perfects a timely appeal of them.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


